                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY




    MR. RENÉ D. EDWARDS,            1:18-cv-11955-NLH-JS

                 Plaintiff,         OPINION

         v.

    THE HILLMAN GROUP, COMPANY,
    MARCUS O. HICKS, ESQ
    Acting Commissioner,
    Supervisor and Manager,
    WARDEN CHRISTOPHER HOLMES,
    LT. JOEL TAYLOR
    Lt. of all correctional
    staff,

                 Defendants.



APPEARANCES:

RENÉ D. EDWARDS
SUMMIT PLACE APARTMENTS
411 EAST GIBBSBORO ROAD
APT. 110
LINDENWOLD, NJ 08021

     Appearing pro se

HILLMAN, District Judge

     This case concerns claims by Plaintiff, René D. Edwards,

that his constitutional rights were violated when he was beaten

with a padlock in a sock and raped by his cellmate in South

Woods State Prison (“South Woods”) in Bridgeton, New Jersey. 1


1 Plaintiff has filed twelve actions in this Court against
various defendants arising out of his incarceration and this
Because Plaintiff is proceeding without prepayment of fees (“in

forma pauperis” or “IFP”), the Court is required to screen his

complaint pursuant to the screening provisions of the IFP

statute. 2   That statute requires a federal court to dismiss an

action sua sponte if, among other things, the action is

frivolous or malicious, or if it fails to comply with the proper

pleading standards.   See 28 U.S.C. § 1915(e)(2)(B)(i)-(iii);

Ball v. Famiglio, 726 F.3d 448, 452 (3d Cir. 2013). 3



incident. All those cases have been closed except for this one.
EDWARDS v. THE HILLMAN GROUP, COMPANY et al. 1:18-cv-11955-NLH-
JS; EDWARDS V. GRANT 1:17-cv-07229-NLH-KMW; EDWARDS v. GAHM
1:16-cv-05702-NLH-AMD; EDWARDS v. THE ATTORNEY GENERAL OF THE
STATE OF NEW JERSEY et al. 1:14-cv-02802-NLH; EDWARDS v. FALVEY
3:14-cv-05753-PGS-TJB; EDWARDS v. COMMISSIONER OF SOCIAL
SECURITY 1:13-cv-07731-NLH; EDWARDS v. STATE OF NEW JERSEY 3:13-
cv-06523-PGS; EDWARDS v. V.C.C.B. BOARD MEMBERS et al. 1:13-cv-
03635-NLH-JS; EDWARDS v. BAYSIDE STATE PRISON et al. 1:13-cv-
00833-NLH-AMD; EDWARDS v. UNIVERSITY OF MEDICINE AND DENTISTRY
OF NEW JERSEY et al. 1:13-cv-00448-RBK; EDWARDS v. STATE OF NEW
JERSEY et al. 1:13-cv-00214-NLH-JS; EDWARDS v. THE STATE OF NEW
JERSEY et al. 1:08-cv-05617-RMB-KMW.

2 The Court granted Plaintiff’s IFP application, but ordered that
summons should not issue at that time because the Court’s sua
sponte screening had not yet been completed. (Docket No. 19.)

3 Also pending are two motions by Plaintiff: “MOTION on
Resignment” [23] and “MOTION for Trial, Impeachment” [24]. The
Court will deny those motions without prejudice because no
viable complaint is pending which confers subject matter
jurisdiction over the action and permits the Court to hear
Plaintiff’s motions. See Steel Co. v. Citizens for a Better
Environment, 523 U.S. 83, 94 (1998) (quoting Ex parte McCardle,
7 Wall. 506, 514, 19 L. Ed. 264 (1868)) (“Without jurisdiction
the court cannot proceed at all in any cause. Jurisdiction is
power to declare the law, and when it ceases to exist, the only
function remaining to the court is that of announcing the fact
and dismissing the cause.”); id. at 94-95 (quoting Mansfield, C.
                                 2
     The complaint filed by Plaintiff here contains a photocopy

of a version of his complaint filed in EDWARDS v. STATE OF NEW

JERSEY et al., 1:13-cv-214-NLH-JS, Docket No. 83.    As a result

of the screening process, motions to dismiss, and motions for

summary judgment, all of Plaintiff’s claims in 13-cv-214 have

been dismissed and the matter is closed. 4

     There are two differences between Plaintiff’s complaint

here and the one filed in 13-cv-214.    In this case, Plaintiff

(1) eliminates all defendants named in 13-cv-214 except for

South Woods and Warden Christopher Holmes, and he substitutes

the former Commissioner of the Department of Corrections, Gary

Lanigan, with the current Acting Commissioner, Marcus O. Hicks;

and (2) includes a “Pro Se 1 (Rev. 12/16) Complaint for a Civil

Case” form in which he identifies “The Hillman Group” as an

additional defendant. 5   The form complaint appears to supplement

the photocopied complaint to include the following allegation



& L.M.R. Co. v. Swan, 111 U.S. 379, 382 (1884)) (“The
requirement that jurisdiction be established as a threshold
matter ‘spring[s] from the nature and limits of the judicial
power of the United States’ and is ‘inflexible and without
exception.’”).

4 The Third Circuit dismissed Plaintiff’s appeal as untimely, and
this Court denied Plaintiff’s subsequent motions to reopen his
time to appeal, reopen the case for new evidence, and hold
hearings on his motions. The Court also denied Plaintiff’s
motion for recusal. See 13-cv-214, Docket No. 140, 141.

5 As the Court stated in other cases filed by Plaintiff, this
Court has no affiliation with such an entity.
                                  3
against The Hillman Group:

     $10 MILLION U.S. DOLLARS ON EACH DEFENDANT, USE OF ASSAULT
     BY COMPANY COMBINATION / LOCKS - ILLEGAL WEAPON TO PROVIED
     AND GIVE TO ANY CONVICTED CRIMINALS WHO HAS SERIOUS
     CHARGES, FELL TO COMPLY WITH ORDER TO TERMINATE/ DEVICE FOR
     SAFTY OF ALL.

     TAKE NOTICE, DUE TO THE DEVICE WHICH SOLD BY SOUTH WOODS
     STATE PRISON IS A WEAPON, THE DISTRIBUTOR AND THE STAFF AS
     WELL AS THE IN CHARGED PERSON IS HELD RESPONSIBILTY /
     LIABLE FOR ALL INJURIES DO TO THIS DEVICE, PLAINTIFF WAS IN
     FACT BEATEN AND "BRUTLY" RAPE DUE TO THIS WEAPON, AND STAFF
     REFUSE TO MOVE A DANGEROUS PERSON WHO HAS BEEN REPORTED TO
     THE WORKING STAFF

(Docket No. 1 at 4.)    Plaintiff has also attached a printout

from The Hillman Group’s online product catalog that depicts an

image of a combination padlock, as well as information from The

Hillman Group’s webpage which states that it is a “[c]ustom

manufacturer of high security master keyed padlock locks for

prison, cell door.”    (Docket No. 1 at 16, 17.)

     The Court must dismiss Plaintiff’s complaint in its

entirety.   First, Plaintiff’s claims contained in the complaint

photocopied from 13-cv-214 are barred by res judicata, which

encompasses claim and issue preclusion.    U.S. v. 5 Unlabeled

Boxes, 572 F.3d 169, 174 (3d Cir. 2009) (quoting Venuto v. Witco

Corp., 117 F.3d 754, 758 n.5 (3d Cir. 1997) (“Collateral

estoppel customarily refers to issue preclusion, while res

judicata, when used narrowly, refers to claim preclusion.    This

court has previously noted that ‘the preferred usage’ of the

term res judicata ‘encompasses both claim and issue

                                  4
preclusion.’”).    Claim preclusion requires a showing that there

has been (1) a final judgment on the merits in a prior suit

involving (2) the same claim and (3) the same parties or their

privies.    Id. (citation omitted).   Collateral estoppel requires

of a previous determination that (1) the identical issue was

previously adjudicated; (2) the issue was actually litigated;

(3) the previous determination was necessary to the decision;

and (4) the party being precluded from relitigating the issue

was fully represented in the prior action.    Id. (citation

omitted).

    Because the photocopied complaint here is literally

identical to the complaint in 13-cv-214, and contains the same

claims and issues that have been fully litigated to final

resolution, the photocopied portion of Plaintiff’s complaint in

this action must be dismissed under the doctrines of claim and

issue preclusion.

     Second, Plaintiff’s claims against the sole remaining

defendant, The Hillman Group, must be dismissed for failure to

establish subject matter jurisdiction and to state any

cognizable claim.    Pro se complaints must be construed

liberally, and all reasonable latitude must be afforded the pro

se litigant, Estelle v. Gamble, 429 U.S. 97, 107 (1976), but pro

se litigants “must still plead the essential elements of [their]

claim and [are] not excused from conforming to the standard

                                  5
rules of civil procedure,” McNeil v. United States, 508 U.S.

106, 113 (1993) (“[W]e have never suggested that procedural

rules in ordinary civil litigation should be interpreted so as

to excuse mistakes by those who proceed without counsel.”);

Sykes v. Blockbuster Video, 205 F. App’x 961, 963 (3d Cir. 2006)

(finding that pro se plaintiffs are expected to comply with the

Federal Rules of Civil Procedure).

     Federal Rule of Civil Procedure 8(a)(2) and (3) provide

that “[a] pleading that states a claim for relief must contain .

. . a short and plain statement of the claim showing that the

pleader is entitled to relief,” and “a short and plain statement

of the grounds for the court’s jurisdiction.”   Additionally, a

complaint “does not need detailed factual allegations,” but “a

plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do . . . .”   Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

(citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,

40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

     With regard to subject matter jurisdiction, on the form

complaint, Plaintiff has checked the boxes for federal question

                                6
jurisdiction and diversity jurisdiction.    (Docket No. 1 at 3.)

Plaintiff states that the basis for federal question

jurisdiction is “EIGHTH AMENDMENT VIOLATION UNDER 42 U.S.C. [§]

1983.”   (Id.)   As for the basis for diversity jurisdiction,

Plaintiff indicates that he is a citizen of New Jersey, but he

fails to provide the citizenship of The Hillman Group, and

instead avers the citizenship of Acting Commissioner Hicks,

which Plaintiff avers to be New Jersey.    (Id. at 3-4.)

     In order to invoke federal question jurisdiction over

Plaintiff’s claims against The Hillman Group, Plaintiff must

plead a violation of the U.S. Constitution or the laws of the

United States against it.    See U.S. Const, Art III, Section 2

(providing that federal courts can hear “all cases, in law and

equity, arising under this Constitution, [and] the laws of the

United States . . . .”); 28 U.S.C. § 1331 (“The district courts

shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United

States.”).   Plaintiff fails to plead any facts against The

Hillman Group, an apparently private entity, that would support

his claim that it violated his Eighth Amendment rights or as a

private party had the legal status to do so. 6


6 “To establish a claim under 42 U.S.C. § 1983, [a plaintiff]
must demonstrate a violation of a right secured by the
Constitution and the laws of the United States [and] that the
alleged deprivation was committed by a person acting under color
                                  7
     In order to establish diversity jurisdiction over The

Hillman Group, Plaintiff must properly plead its citizenship.

See 28 U.S.C. § 1332 (providing that a district court has

jurisdiction over a matter based on the diversity of citizenship

of the parties and an amount in controversy in excess of

$75,000, exclusive of interests and costs).   Plaintiff states in

the caption that The Hillman Group is a corporation located in

Cincinnati, Ohio, but that does not satisfy the proper pleading

standard for establishing the citizenship of a corporation.     See

28 U.S.C. § 1332(c)(1) (“[A] corporation shall be deemed to be a

citizen of every State and foreign state by which it has been

incorporated and of the State or foreign state where it has its

principal place of business . . . .”).

     Additionally, Plaintiff alleges that The Hillman Group sold

the padlock to South Woods that was used to beat him, and that

The Hillman Group is liable for his injuries because the padlock

is an “illegal weapon,” but Plaintiff does not plead any cause

of action against The Hillman Group.   Rule 8(a)(2) requires that

a “pleading that states a claim for relief must contain . . .    a

short and plain statement of the claim showing that the pleader

is entitled to relief.”   Plaintiff has failed to do so.

     Because of the above-described deficiencies in Plaintiff’s



of state law.”   Moore v. Tartler, 986 F.2d 682, 685 (3d Cir.
1993).
                                 8
claim against The Hillman Group, the Court must dismiss

Plaintiff’s complaint pursuant to Fed. R. 12(h)(3) (“If the

court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”) and 28 U.S.C.

§ 1915(e)(2)(B)(ii) (for a litigant proceeding IFP, “the court

shall dismiss the case at any time if the court determines that

. . . the action fails to state a claim on which relief may be

granted”).

     The Court, however, will provide Plaintiff with 30 days to

file an amended complaint if he can do so consistent with the

direction provided by the Court herein.   See Fletcher-Harlee

Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247, 251 (3d

Cir. 2007) (stating that Third Circuit case law “supports the

notion that in civil rights cases district courts must offer

amendment--irrespective of whether it is requested--when

dismissing a case for failure to state a claim unless doing so

would be inequitable or futile”).

      An appropriate Order will be entered.



Date: December 9, 2019                 s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                9
